Citation Nr: 0531573	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-00 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include eating disorder, bipolar disorder, and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the right fifth metacarpal, 
currently noncompensably evaluated.

3.  Entitlement to service connection for chloracne, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to September 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The veteran testified at a May 2002 hearing before a hearing 
officer at the RO.  A transcript of that hearing is of 
record. 

The case was remanded in December 2003 for further 
development.  

The issue of service connection for chloracne is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished as to the issues decided 
herein.

2.  A chronic acquired psychiatric disorder, to include 
eating disorder, bipolar disorder, and post-traumatic stress 
disorder (PTSD), was not present in service; a psychosis was 
not manifested within one year of the veteran's discharge 
from service, and no currently present acquired psychiatric 
disorder is etiologically related to service.

3.  The residuals of a fracture of the right fifth metacarpal 
are not manifested by limitation of motion or ankylosis of 
the right fifth finger; but loss of grip strength has been 
attributed to the fifth finger disability, and the evidence 
supporting impairment of the overall function of the hand is 
in equipoise.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include eating disorder, 
bipolar disorder, and PTSD, was not incurred in or aggravated 
by active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed. 38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(c); 3.307, 3.309 (2005).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 10 percent evaluation for the 
residuals of a fracture of the right fifth metacarpal are 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5156, 
5227, 5230 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. In addition, VA is required to notify the 
claimant that he should submit any pertinent evidence in his 
possession.

The appellant filed his claims prior to the enactment of the 
VCAA. In the rating decisions, statements of the case, 
December 2003 Board remand, June 2005 supplemental statement 
of the case, as well as in various letters, e.g., VCAA letter 
dated July 2001 with attachments and PTSD questionnaire, 
notification letters dated in November 2001, January 2004, 
and September 2004, the RO notified the veteran of the 
evidence and information necessary to substantiate his 
claims, the specific information required from him to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf, and the 
evidence that he should submit if he did not desire VA to 
obtain the evidence on his behalf. Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for the VA to obtain such evidence. The Board is 
satisfied that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

The Board also notes that in Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004) the United States Court of Appeals for 
Veterans Claims (Court) stated that the VCAA notice must be 
provided before an initial unfavorable determination.  It 
also provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. 

The record reflects that following compliance with the notice 
requirements of the VCAA and the implementing regulations, 
the RO readjudicated the veteran's claims and issued a 
supplemental statement of the case.  There is no indication 
or reason to believe that the decision would have been 
different had the claim not been the subject of a prior 
adjudication.  Therefore, in the Board's opinion, the veteran 
has been afforded proper VA process following provision of 
the required notice. 

The Board further notes that the service medical records and 
all available pertinent medical records have been obtained.  
The veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of the veteran's claim.

II.  Factual Background

Service medical records reflect no psychiatric disability on 
enlistment examination. The veteran was seen in February 1971 
for nerves, problems with his job, and personality conflict 
with his supervisor. He was sleeping poorly. He was advised 
to talk with his supervisor about the problem and to return 
if there was no improvement in the situation. There is no 
evidence that the veteran returned.  A July 1971 separation 
examiner noted depression and worry, usually on weekends, and 
that the veteran drinks excessively every night, and has no 
problems when home. There was a fracture of right 5th 
metacarpal, no complications, and no sequelae.

Post service records reflect a September 1973 x-ray of the 
right 5th metacarpal showing an old healed fracture. 

An October 1973 rating decision grated service connection for 
residuals of right 5th metacarpal, noncompensably evaluated 
effective from June, 26, 1973.

Private and VA records of hospitalization and outpatient 
treatment from January 1985 to 1991 reflects a workers' 
compensation claim reporting an August 1984 diagnosis of 
acute lumbar strain. September 1989 workers compensation 
examination shows injury to the neck, back, and knee from a 
fall down an embankment in November 1988. 

Since 1991, the veteran has been followed for his psychiatric 
conditions by private providers and at VA, and voluminous 
records reflect private and VA hospitalization and treatment 
from 1991 through May 2005 showing various diagnoses through 
the years since 1991, such as dysthymia, bipolar disorder, 
major depression disorder.

A March 1991 private treatment note reported continuous 
disability since 1991 due to back symptoms. April 1992 VA 
examination reported chronic low back pain. Diagnoses 
included marked depression. In a July 1992 VA examination, 
diagnosis was dysthymia, secondary type, late onset. 

An August 1992 private discharge summary reported severe back 
pain and depression since injury to the back and right knee 
in January 1991.  The veteran was depressed because he could 
not work. An August 1992 mental health consultation report 
reflected injury at work in 1990 with depression since the 
end of 1991. The veteran reported active service in Thailand 
during the Vietnam War, but not in Vietnam. He had been 
followed for mental health problems since April 1992. 
Diagnoses included major depression and alcohol dependency in 
remission.

The veteran filed a claim for an increased rating for 
residuals of fracture of right 5th metacarpal in November 
1997. 

May 2000 VA examination reflected a history of fracture of 
the midshaft of the right 5th metacarpal in service. The 
examiner noted that the right first MP joint was enlarged and 
tender. The fifth metacarpal showed no tenderness. Grip was 
4/5. The veteran could oppose the thumb to all of his 
fingers, and the fingertips brought in to the palmar crease. 
X-rays showed old healed fracture of the midshaft of the 
right 5th metacarpal. Diagnosis was arthritis of the right 
hand.

In a February 2001 statement the veteran requested service 
connection for a nervous condition and eating disorder. He 
related having had  nervous breakdown and increasing 
difficulty with his life, with anxiety, depression, 
restlessness and self-mutilation. He related being a B-52 
aircraft mechanic crew chief, and having daily exposure to 
bombing in Okinawa and Thailand. He had been diagnosed as 
bipolar, and had had problems with suicidal thoughts and 
substance abuse.

In a July 2001 notification letter, the RO sent the veteran a 
PTSD questionnaire, and requested that he provide medical 
evidence of a nervous condition, and information in support 
of his claim for service connection for post-traumatic stress 
disorder. He was advised to provide evidence of a diagnosis 
of PTSD as well as information in support of the exposure to 
detailed stressor experiences that contributed to his PTSD. 

In a July 2001 private physiatrist report the veteran 
complained of decreased grip on the right hand, with pain at 
the base of the hyperthenar eminence particularly with 
activity; difficulty gripping the wheel when driving; 
difficulty gripping with the right hand and writing or with 
activities of daily living, polishing shoes, holding a knife, 
or peeling potatoes. He drove a van but had difficulty on 
occasion. There was pain in the right hand which got numb and 
stiff, and reports of arthritis. He took Alperonol for gout 
in the lower extremities. The examiner noted that the thumb 
was crooked with pain and limited range. The veteran related 
that post service he worked in various jobs in general labor 
and construction, and last worked in 1991 when he became 
disabled with knee surgery. He reported problems with alcohol 
from 1967 to 1983, and constant depression.

Examination of the right extremity showed motor strength 
intact. There was decreased touch and pain sensation 
throughout the right extremity, and decreased vibration 
sense, with proprioception intact. Deep tendon reflexes were 
1+. Five position Jamar dynamometer testing revealed maximum 
grip of 34 Kgms for the left upper extremity and 30 Kgms for 
the right upper extremity. Pattern of grip indicated good 
cooperation. Upper extremity impairment evaluation showed 22 
percent digit impairment  for the right fifth finger. This 
was progressed to 7 percent whole person impairment. The 
examiner's indicated that there was no evidence of arthritis 
of the fifth digit, but there was arthritis of the thumb. 
This has resulted in limitation of range for the fifth finger 
as well as loss of grip strength. There was 7 percent whole 
person impairment for the right upper extremity. 

February 2002 VA outpatient treatment notes reflect 
complaints of inability to twist cap off small bottles, and 
loss of grip strength in the right hand. Assessment included 
arthritis of the metacarpal phalangeal joint of the right 
hand first digit - thumb; fracture of the fifth metacarpal. 

In a May 2002 hearing before a hearing officer at the RO, the 
veteran testified to the effect that he took medication for 
arthritis and pain of the right hand. He also testified to 
weakness, reduced grip strength, and pain with prolonged use 
of the right hand. 

VA outpatient mental health treatment notes from May 2001 to 
May 2002 reflect diagnosis of bipolar disorder, noncompliant. 
In May 2002 outpatient treatment note, the veteran asserted 
that his mental symptoms are related to his service, that on 
the flight line on his duty station in Thailand, he was 
exposed to incidents involving exposure to a B-52 aborting 
takeoff and bombs exploding all over the place, incursions by 
what he termed were the Viet Cong, and exposure to Agent 
Orange to which he attributed bumps on his feet and arms. 

August 2004 VA orthopedic examination by an orthopedic 
surgeon with review of the C file, discussed details of the 
veteran's service-connected injury in service from punching a 
wall, with fracture of the right 5th metacarpal and 
subsequent cast. Post-service, he reportedly did general 
laborer work, requiring gripping items with the hands. There 
was no paresthesias or numbness, and there was discomfort at 
the base of the right thumb. 

Examination revealed full extension and flexion of all 
fingers of the hand. The distal interphalangeal (DIP) joint 
of the right small finger has motion from 0 to 80 degrees; 
proximal interphalangeal (PIP) joint has motion from 0-90 
degrees; the metacarpophalangeal (MCP) joint has motion from 
0-90 degrees. Intrinsic muscle strength in both abduction and 
adduction is 4+/5 on the right compared with 5/5 on the left. 
Sensation is intact in all fingers. February 2002 X-rays 
showed evidence of prior midshaft small finger metacarpal 
fracture that had healed in a nearly anatomic alignment. All 
other fingers had full range of motion. 

Conclusions were of no limitation of motion that equates with 
amputation of the hand; no limitation of motion of the other 
fingers. The veteran has diminished grip strength associated 
with the hand fracture residuals. It was noted that this was 
previously measured by dynamometer in 2001, with the left 
hand (the nondominant hand) measuring 34 Kg of pressure 
versus the dominant right hand at 30 Kg pressure. This was 
approximately a 10 pound grip strength difference. The 
examiner opined that it is feasible that the reduction in 
grip strength is a residual of the fracture the veteran 
sustained to his right small finger or 5th metacarpal. 

On the question of limitation of motion including functional 
loss equated to amputation without metacarpal resection, the 
examiner noted there is no motion deficit objectively. The 
examiner noted that there is objective grip strength 
reduction and subjective discomfort which do interfere with 
the overall hand function. The examiner recommended redoing 
the dynamometer testing as the prior one was over three years 
old, and the examiner must ensure there was no malingering 
and that the test was valid.

November 2004 VA psychiatric examination, with noted review 
of the C file, revealed no treatment for mental health 
problems while in service other than for a job problem and 
personality conflict with a superior in February 1971, prior 
to discharge. The examiner reported that from review of the 
veteran's C file, the veteran was hospitalized three times in 
1992 and 1993 for major depression and bipolar disorder, 
which were the veteran's first reported treatment for mental 
illness. An August 1992 psychiatric evaluation by Dr. 
Humphreys detailed the veteran's symptoms as related to 
depression arising from chronic pain and his inability to 
provide for his family. Following a second hospitalization in 
September 1993, the veteran was diagnosed with bipolar 
disorder, mixed. The examiner noted that based on review of 
the record, this was the last hospitalization for mental 
illness the veteran had. In July 1993, he treated with 
lithium. Beginning in 1995, the veteran stopped using 
psychotropics for a period, ending in about March 2001, when 
he was treated for depression with Celexa, and refused other 
psychotropics until November 2001 when Dr. Ahmed of VA 
treated him with Depakote. The examiner noted that the record 
consistently showed treatment for bipolar disorder as early 
as 1991, and at the present, the veteran was being treated 
for bipolar disorder, manic.

The examiner reported the veteran's military history, that he 
did not go to Vietnam, but was based in Thailand; was fearful 
of the bombs he worked around as an aircraft maintenance 
specialist; that planes he fixed would crash; that an 
aircraft at the base in Thailand blew up but he was in the 
barracks and did not witness the accident, but he saw the 
wreckage later; that 2 of his friends died in the service, 
none in his presence, and he felt guilty for encouraging them 
to join the service. On his separation physical, he reported 
anxiety and depression, daily excessive drinking, and one 
visit to the base facility for anxiety over conflict at work 
where he was encouraged to discuss the problem with the 
supervisor and return if unresolved.

The examiner noted that the veteran has no direct, acute 
traumatic experiences reported either in his service or his 
personal life, and that in a peripheral sense, he felt 
anxiety and fear due to working around aircraft and 
ordinance, and all the dangers of a busy military airbase. 

On mental status examination the examiner opined that the 
reported stressors did not meet criteria for the major 
criteria (A) in DSM IV for a diagnosis of PTSD. It was noted 
that the veteran gave a history that is consistent with 
alcohol abuse developing into dependence, now in full 
remission, and had no treatment for mental health problems 
until early to mid 1990's, when he was hospitalized 3 times 
in a period of 1-2 years and was diagnosed with bipolar 
disorder, treated for bipolar disorder since that time, with 
the exception of a 6 year period from 1995 to 2001 when he 
refused treatment. 

The examiner concluded as follows: "[i]n my professional 
judgment, his mental illness did not originate in military 
service, nor did it manifest during military service, based 
on my review of the record and my interview with [the 
veteran]." Diagnoses included AXIS I bipolar disorder, 
Depressed. 

A June 2005 VA compensation and pension general medical 
examination reflects examination of the right 5th metacarpal. 
It was noted that the veteran had some minor weakness of the 
right fifth finger, and that arthritis of the thumb (non-
service-connected) is part of the cause of the right hand 
weakness. He had arthritis in the right wrist and thumb. 
There was no gap between the finger and proximal transverse 
crease of the hand on maximal flexion of the finger. Range of 
motion of the right little finger at the metacarpal-
phalangeal (MCP) joint, proximal interphalangeal (PIP) and 
distal interphalangeal (DIP) joints were active against 
strong resistance with no additional limitation of motion on 
repetitive use. X-rays showed some deformity of the right 
fifth metacarpal probably associated with an old healed 
fracture. There was no acute fracture or dislocation, joint 
spaces were preserved, with no evidence of gout. It was noted 
that testing with dynamometer was unavailable, and gross 
testing was performed with the examiner's strength for 
comparison. Hand strength modalities were all normal except 
grasping which was noted as mild bilaterally, and mild right 
hand weakness was noted.

Statements from the veteran are to the effect that his 
current psychiatric disability began in service, and that his 
right 5th metacarpal disability is more severely disabling 
than rated.


III.  Analysis

A. Psychiatric disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Personality 
disorders are not diseases or injuries for VA compensation 
purposes. 38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, service medical records are absent 
treatment of psychiatric conditions. The veteran was seen on 
one occasion a few months prior to discharge in 1971, for 
reported personality conflict with a supervisor, with no 
further treatment.  He reported anxiety and depression on his 
separation examination with excessive drinking usually on 
weekends, but no diagnosis of mental health disability. 

After his discharge in 1971, there was no further evidence of 
a psychiatric pathology until 1991-1992, which the 
psychiatrist attributed to injuries in 1991 which impaired 
his ability to work and to provide for his family 

In sum, voluminous post-service medical evidence from 1991 to 
the present confirms the presence of psychiatric disability 
beginning almost 20 years after discharge, variously 
diagnosed as dysthymia, depression, bipolar disorder. There 
is no indication in the post-service medical evidence that a 
chronic acquired psychiatric disorder was present within one 
year of discharge from service in 1971. There is also no 
evidence or opinion that any claimed psychiatric disability 
is etiologically related to service. Moreover, a VA medical 
opinion addressed the etiology of the veteran's current 
psychiatric disability and found no etiological relationship 
to his military service, and that a diagnosis of PTSD under 
DSM IV criteria was not warranted. This opinion was rendered 
following an examination of the veteran, review of the 
veteran's C file and detailed discussion of his entire 
medical history. 

The Board has considered the veteran's contentions. However, 
lay opinions concerning matters requiring medical expertise, 
no matter how sincere, are of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). In light 
of these circumstances, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disability. 

B.  Increased Rating -Residuals of fracture of right 5th 
metacarpal

During the pendency of the veteran's appeal, the schedular 
criteria by which ankylosis and limitation of motion of the 
fingers are rated changed. See 67 Fed. Reg. 48784-48787 (Jul. 
26, 2002) (effective August 26, 2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit. See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991) (where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary). 

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive 

As to the criteria for rating residuals of an injury to the 
right 5th metacarpal of the right (dominant) hand, under the 
current or former criteria, limitation of motion, favorable 
ankylosis or unfavorable ankylosis of the fifth finger of the 
dominant or minor hand is considered noncompensably 
disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 
(2002, 2005).  

Under the former criteria, extremely unfavorable ankylosis of 
the fifth finger was to be rated as an amputation under 
diagnostic code 5156.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002).  Amputation of the fifth finger of the dominant 
hand without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto warrants a 10 
percent evaluation.  With metacarpal resection (more than 
one-half of the bone lost), a 20 percent evaluation is 
authorized.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2002, 
2005).  

A Note to revised Diagnostic Code 5227 provides that, in 
rating the disability, one should also consider whether it 
should be evaluated as amputation under Diagnostic Code 5156, 
whether an additional evaluation is warranted for limitation 
of motion of other digits, and whether an additional 
evaluation is warranted for interference with the overall 
function of the hand. The Board finds that this Note provides 
a possible basis for a compensable evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7.
Unfavorable ankylosis exists where it is not possible to 
bring the finger to within two inches (5.1 centimeters) of 
the median transverse fold of the palm or when the MCP and 
PIP joints are both ankylosed. Ankylosis of the MCP and PIP 
joints with either joint in extension or extreme flexion will 
be rated as amputation. 38 C.F.R. § 4.71a, Notes preceding DC 
5216. Extremely unfavorable ankylosis of the fingers exists 
when all joints are in extension or in extreme flexion or 
with rotation and angulation of the bones, and this will be 
rated as an amputation. 38 C.F.R. § 4.71a, Notes following DC 
5219. 

In the present case, the medical evidence shows that the 
veteran retains significant active motion of the joints of 
the right fifth finger, thus ankylosis is not present, and 
the functional impairment from the disability, even with 
consideration of all pertinent disability factors, is not in 
excess of extremely unfavorable ankylosis. The disability 
clearly is not comparable to amputation of the fifth finger 
with metacarpal resection and more than one-half of the bone 
lost.  

When most recently examined on October 10, 2004, the examiner 
opined that objective grip strength reduction and subjective 
discomfort interfere with overall function of the hand. 
However, a prior 2001 private physiatrist appeared to suggest 
that the grip reduction was the result of arthritis of the 
thumb rather than the residuals of right 5th metacarpal 
fracture. The physiatrist nevertheless concluded that there 
was at least a 22 percent digit impairment for the right 5th 
finger, converted to a 2 percent hand impairment, and a 7 
percent whole person impairment. The Board concludes that the 
evidence of overall hand function favoring the claim is at 
least in equipoise with that against the claim. 

Accordingly, applying the new criteria under diagnostic code 
5227, the Note, and resolving reasonable doubt in the 
veteran's favor, the Board finds that applying the revised 
regulations, at least a 10 percent rating is warranted for 
the service-connected disability for overall impairment in 
function of the hand due to weakness and grip reduction. 

A higher rating is unwarranted. The Board has considered all 
potentially applicable diagnostic codes. There is no basis 
for awarding a higher rating under the former or revised 
criteria. No limitation of motion or ankylosis is shown, and 
the veteran is consistently able to oppose his thumb to all 
fingers, and bring fingertips to the palmar crease. As the 
veteran has had full range of motion of the right hand and 
fingers throughout the period of the appeal, and continued 
functional use of his right 5th finger and right hand, it 
cannot, in the Board's judgment, be found that his disability 
is equivalent to amputation with metacarpal resection, which 
would be required for the next higher, 20 percent, rating 
under Diagnostic Code 5156. 

The Board recognizes that the veteran has other functional 
impairment of the hand in addition to the functional 
impairment of the fifth finger; however, at this time he is 
only service-connected for the residuals of a fracture of the 
fifth metacarpal and only those residuals are for 
consideration in evaluating the disability.  If the veteran 
believes that service connection is warranted for additional 
disability of his right hand, he is free to file a claim for 
service connection for such disabilities.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1). The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are consistent with 
the schedular criteria. There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation. Therefore, the Board has determined that referral 
of the case for extra-schedular consideration is not 
warranted. 


ORDER

Service connection for a psychiatric disability, to include 
eating disorder, bipolar disorder, and post-traumatic stress 
disorder (PTSD), is denied.

Entitlement to a 10 percent rating for residuals of fracture 
of the right fifth metacarpal, effective from October 18, 
2004, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.


REMAND

In May 2002, the veteran filed claims for service connection 
for diabetes and chloracne. The veteran filed a notice of 
disagreement to the January 2003 rating decision denying the 
claims, and also asserted service connection as due to Agent 
Orange exposure. In its prior December 2003 remand, the Board 
instructed that a statement of the case be issued.

A June 2005 rating action granted service connection for 
diabetes mellitus on a direct basis. However, the veteran has 
not been provided a statement of the case in response to his 
notice of disagreement on the issue of service connection for 
chloracne. Consequently, remand is required for compliance 
with the Board's prior directives, and issuance of a 
statement of the case. See Manlicon v. West, 12 Vet. App. 238 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided a 
statement of the case in response to 
his notice of disagreement with the 
January 2003 rating decision denying 
service connection for chloracne, to 
include as due to herbicide exposure. 
The veteran should also be informed of 
the requirements to perfect an appeal 
with respect to this issue.  If a 
substantive appeal is not submitted, 
there is no jurisdiction of this issue 
to the Board.

2.	If a substantive appeal is submitted, 
the case should be returned to the 
Board for further appellate action, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


